Citation Nr: 0805678	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  02-08 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for diabetes mellitus.

2.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to service-connected renal 
glycosuria.

3.  Entitlement to service connection for arteriosclerotic 
cardiovascular disease.

4.  Entitlement to service connection for 
hypercholesterolemia and hyper triglycerides.

5.  Entitlement to service connection for enlarged fatty 
liver.

6.  Entitlement to an initial evaluation in excess of 20 
percent for renal glycosuria.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to August 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered in March 1999, April 
2005, and May 2006 by the Newark, New Jersey, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
entitlement to service connection for arteriosclerotic 
cardiovascular disease, for hypercholesterolemia and hyper 
triglycerides, and for enlarged fatty liver; granted 
entitlement to service connection and assigned an initial 
evaluation of 20 percent for renal glycosuria; and denied the 
veteran's application to reopen a previously denied claim of 
entitlement to service connection for diabetes mellitus, for 
failure to submit new and material evidence.

The veteran testified during a hearing before RO personnel in 
March 2006; a transcript of that hearing is of record.

In January 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge in Washington, DC.  
A copy of the transcript of that hearing is of record.

The issues of entitlement to service connection for diabetes 
mellitus, to include as secondary to service-connected renal 
glycosuria; entitlement to service connection for 
arteriosclerotic cardiovascular disease; entitlement to 
service connection for hypercholesterolemia and hyper 
triglycerides; entitlement to service connection for enlarged 
fatty liver; and entitlement to an initial evaluation in 
excess of 20 percent for renal glycosuria are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In a March 1999 rating decision, the RO most recently 
denied the veteran's claim for service connection for 
diabetes mellitus; although notified of the denial, the 
veteran did not initiate an appeal.

3.  New evidence associated with the claims file since the 
March 1999 denial, when considered by itself or in connection 
with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for diabetes mellitus, and raises a 
reasonable possibility of substantiating the claim for 
service connection for diabetes mellitus.




CONCLUSIONS OF LAW

1.  The March 1999 RO rating decision that denied the 
veteran's claim for service connection for diabetes mellitus 
is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2007).

2.  As evidence received since the RO's March 1999 denial is 
new and material, the criteria for reopening the veteran's 
claim for service connection for diabetes mellitus are met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's petition to reopen his claim for 
service connection for diabetes mellitus was received in July 
2002.  He was notified of the provisions of the VCAA by the 
RO in correspondence dated in August 2003.  This letter 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that the 
veteran send in any evidence in his possession that would 
support his claim.  Thereafter, the claim was reviewed and a 
statement of the case was issued in May 2006.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield III), 
07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in March 
2006.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In light of the favorable determination with respect to 
whether new and material evidence has been submitted, and the 
need to remand for additional information with regard to the 
merits of this claim, no further discussion of VCAA 
compliance is needed as concerns this issue.

New and Material Evidence

In October 1998, the veteran filed a claim for service 
connection for diabetes mellitus. 

In a March 1999 rating decision, the RO denied the veteran's 
claim, noting that evidence failed to demonstrate that 
diabetes mellitus was either incurred in or aggravated by 
military service or shown to a compensable degree within the 
one-year presumptive period following separation from active 
service.  Evidence of record included the veteran's service 
treatment records; statements from the veteran; a private 
laboratory record; and a VA examination report dated in 
December 1998.

After being notified of the March 1999 denial, the veteran's 
representative submitted a notice of disagreement in May 
2000.  Thereafter, in an October 2001 statement, the veteran 
withdrew his appeal for service connection for diabetes 
mellitus.  As such, the March 1999 rating decision is final 
as to the evidence then of record, and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 20.302, 20.1103.

The veteran attempted to reopen his claim for service 
connection for diabetes mellitus in October 2001 and August 
2002.  This appeal arises from a March 2004 rating wherein 
the RO reopened and denied of the veteran's claim for service 
connection for diabetes mellitus.  Thereafter, in an April 
2005 rating decision, the RO denied reopening the veteran's 
claim for service connection for diabetes mellitus.

Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2007).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  In this case, the last final denial of the claim was 
the March 1999 RO rating decision.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

Evidence added to the claims file since the March 1999 denial 
includes statements from the veteran; private treatment 
records dated from 1977 to 1999; an August 1999 private 
physician statement; a November 1998 email from a private 
diabetes educator; an October 2000 VA Diabetes Fact Sheet; a 
March 2002 private physician statement; a July 2002 statement 
from a VA physician; private treatment records dated in May 
2000; various research articles from the Internet; VA 
examination reports dated in December 2001, July 2003, 
December 2003, February 2004, January 2005, April 2006, and 
November 2006; a March 2006 RO hearing transcript; VA 
laboratory test results dated from 1998 to 2007; a March 2007 
VA medical opinion; and a January 2008 Central Office hearing 
transcript.

This evidence is "new" in that it was not previously before 
agency decision makers at the time of the March 1999 
decision, and is not cumulative or duplicative of evidence 
previously considered.  This evidence is "material", as it 
constitutes evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, i.e., the existence  of 
a medical relationship between diabetes mellitus and service-
connected renal glycosuria and a medical finding that in-
service renal glycosuria was an early manifestation of 
diabetes mellitus during active service.  Consequently, this 
evidence raises a reasonable possibility of substantiating 
the veteran's claim for service connection for diabetes 
mellitus, to include as secondary to service-connected renal 
glycosuria.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
diabetes mellitus is met.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.



ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for diabetes mellitus 
has been received, the appeal is granted.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.  

Unfortunately, the veteran did not receive adequate notice of 
information concerning the VCAA in reference to some of the 
issues on appeal.  

As an initial matter, appropriate action should be taken to 
ensure adequate VCAA notice as to the type of evidence 
necessary to substantiate a claim for entitlement to service 
connection for diabetes mellitus, to include as secondary to 
service-connected renal glycosuria is provided.

Here, the veteran is also challenging the initial evaluation 
assigned following the grant of service connection for renal 
glycosuria.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the Court of Appeals for Veterans Claims held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Although the veteran has not been provided with the VCAA 
requirements of the duty to assist and duty to notify as it 
pertains to the present case, this claim for an initial 
higher rating is a downstream issue from the grant of service 
connection.  See Grantham v. Brown, 114 F.3d 1156 (1997).  
VA's General Counsel has held that no VCAA notice is required 
for such downstream issues, and that a Court decision 
suggesting otherwise was not binding precedent.  See 
VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (May 5, 2004); cf. 
Huston v. Principi, 17 Vet. App. 370 (2002).  The Board is 
bound by the General Counsel's opinion.  See 38 U.S.C.A. § 
7104(c) (West 2002).  VAOPGCPREC 8-2003; 69 Fed.Reg. 25180 
(May 5, 2004).  While this logic is called into some question 
in a recent Court case, neither this case nor the GC opinion 
has been struck down.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

However, in the recent case of Vazquez-Flores v. Peake, No. 
05-0355, (U.S. Vet. App. January 30, 2008), it was held that 
as with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, VCAA 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  See Vazquez-Flores, slip op. at 
5-6. 

As the case is being remanded for additional development, 
appropriate action should be taken to ensure adequate VCAA 
notice as to the type of evidence necessary to substantiate 
the veteran's claim for a higher initial rating for renal 
glycosuria is provided.

The claims file also reflects that the veteran has received 
medical treatment from the VA Medical Center (VAMC) in East 
Orange, New Jersey and the VA outpatient clinic (VAOPC) in 
Hackensack, New Jersey.  However, as the claims file only 
includes lab reports dated from 1998 to 2007 from the East 
Orange VAMC and a July 2002 statement from a VA doctor at the 
Hackensack VAOPC, all additional records from these 
facilities should be obtained.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO 
should obtain and associate with the claims file all 
outstanding VA records.  

In view of the foregoing, the appeal is REMANDED for the 
following actions:

1.  The AMC/RO is to provide the veteran 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to substantiate the 
veteran's claim for an initial rating in 
excess of 20 percent for renal glycosuria 
on appeal, as outlined by the Court in 
Vazquez-Flores v. Peake, No. 05-0355, 
(U.S. Vet. App. January 30, 2008).  The 
letter should also contain specific 
notice as to the type of evidence 
necessary to substantiate a claim for 
service connection for diabetes mellitus, 
to include as secondary to service-
connected renal glycosuria.

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
that treated him for his service-
connected renal glycosuria and diabetes 
mellitus, arteriosclerotic cardiovascular 
disease, hypercholesterolemia/hyper 
triglycerides, and enlarged fatty liver 
conditions since October 1998.  Of 
interest are any VA records of evaluation 
and/or treatment of the service-connected 
renal glycosuria and diabetes mellitus, 
hypercholesterolemia/hypertriglycerides, 
arteriosclerotic cardiovascular disease, 
and enlarged fatty liver disabilities, 
for the period from October 1998 to the 
present, from the East Orange, New Jersey 
VAMC and VA outpatient clinic in 
Hackensack, New Jersey.  

After the veteran has signed the 
appropriate releases, those records not 
already associated with the claims 
folder, should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow them the opportunity to 
obtain and submit those records for VA 
review.

3.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


